            Case 4:16-cv-03396-YGR Document 261 Filed 02/15/19 Page 1 of 6

1    Mark E. Ellis - 127159
     P~nthany P. J. Valenti — 284542
2    Lawrence I~. Iglesias — 303700
     EI~I,IS LP~W GROUP LLP
3    1425 River Park Drive, Suite 400
     Sacramento, CA 95815
4    Tel:(916} 283~8~20
     fax:(91b)283~~~21
5    mellis@ellislawgrp.com
     avalenti@ellislaw~rp.cam
6    liglesias@ellislawgr~.com

7    Attorneys for
     DEFENI~A~TT IZi~~~-I CUIZTIS ~ I~~SOCIATES
8

9
                                           ~;          ~.         ~, .
10

11



12   SAI~IJIZA cMILLI01~1, JESSICA AI~EKOYA,
     AI~TI~ IGNACIO PEREZ,on behalf of
13   Therriselves and all Others Similarly Situated,   1~EFE~I)ANT SCI ~ITit'TI~ ~z
                                                       ASCIA~'E'1VI'I'IN I1~ILI I1V
14          Plaintiff,                                 N.1

15   v.                                                DATE: t~pril 12, 2019
                                                       TIME:9:00 a.m.
16   1~5~-I CUIZTIS 8z ASSOCIATES,                     DEPT: ~aurtroam 1, 1301 Clay street,
                                                       Oakland, California°
17          I~~fendant.

l~                                                     Trial Datee May 6,2019

19

20

21

22

23

24

25

26

2i

2E


                          DEFENDANT RASH CURTIS &ASSOCIATES' MOTION INLIMINE NO. 1
             Case 4:16-cv-03396-YGR Document 261 Filed 02/15/19 Page 2 of 6

                                                       .!; ~        ~ ,.,

2          1Zash ~ur~is respectfully submits this motion in limine whereby Rash seeks to use relevant
3 evid~nc~l pertaining to its storage ofthe 5193 phone number in Thane Field Igo. 1, associated with

4 third~party debtor Daniel R~ynoso. It was this cell number that lZash unknowingly called after it had

5 been ported from IZeynoso to class representative Ignacio ~'erez.

6          Thy evidence is rnad~ u~ oftwo documents:(1)a screenshot from Rash Curtis' beyond software
7 which shows that Rash Curds' May 8, 2015 ECA Advance Trace search of Mr. R~ynoso did nit result

 8 in Rash Curtis' acquisition of the 5193 phone number by skip tracing, and (2) a scre~nshot of Rash

9 Curtis' beyond software Edit Tracking" which shows that the 5193 phone nurriber way not stored in
                              66



10 hash Curds' phone fields 5-10.(IZCA 000279-280.) Only these felds, 5 through 10, contain numbers

I1   obtained through skip tracing. This evidence was previously precluded by this Court in its order on
12 sumrriary jud~nent.(ECF I3oc. X10. 167, ~. 12.)

13         Rash Curtis requests this Caurt vacate its prior order st~ikin~ use of these documents, and i
14 permit use ofthis evidence because it is direct, relevant evidence that hash Curtis did not acquire

15 Perez' 5193 number through skip tracing. Barring Rash ~u~tis from ~res~ntin~ this relevant evidence at

16 trial is unwarranted, and unfairly prejudicial.

17

l~         Rash Curtis brims this motian following the Court's derision to strike both of these screenshots.
19 (ECG I)oc. Igo. 167, p. 12.)

zo         On September 21, 2016, Plaintiffs served their Fist Set of Requests for Production of
21 'I I~acum~~ts on lZash Cu~is. Request for Production No, 1 requested that Rash Curtis produce: "AI.,I,

22

23         On October 3, 2016, discovery cutoff was sitfor October 25, 2017.(ELF I3oc. No. 21.)
24         On October 21, 2016, Rash Curtis served IZesponse~ to Plaintiffs' First Set of Requests for
25 production of Documents. In its lZespons~s, Rash Curtis ~~pressly noted discovery was continuing and

26
   'Motions in li~aine "may be used to obtain an advance ruling on the admission of certain evidence.
27 Jones Viz. V~Tegn~r, Federal Civil Trials and evidence ¶ 4:319, p. 4 56 (Rutter Group 2016)(citing In ~°
   Japanese Electronic Products Antit~^ust Lztig., 723 F.2d 238, 260 (3rd fir. 1983) rev'd on oche
2~ grounds zn Itlatsushita Elec. Indus. Co., Ltd. v. Zenith Radio Copp., 106 S.Ct. 1348 (1986)).
                         DEFENDANT RASH CURTIS &ASSOCIATES' MOTION INLIMINE NO. 1

                                                         ~1-
                 Case 4:16-cv-03396-YGR Document 261 Filed 02/15/19 Page 3 of 6


       I reserved the right to supplement its responses as the litigation progressed.(I~ecla~°ation of Mark E.
       I Ellis,("E11is Decl.")¶ 2; Exhibit A,Excerpts from Defendant's Responses to P1air~tiffs' First Set of

        Requests for Production ofI3ocuments.)

               On October 24, 2016, Dash Curtis served documents on I~lair~tiffs, which included, among other

        things, the Collection Notes and Account History for Daniel IZeynaso, showing phone calls placed to

        his 5193 number.(1~CA OOQ001 000003.) Unbeknownst to 1Zash, this nurrib~r had been ported to Mr.
     7 Perez. The Collection I+~otes and Account History for this accounf shows that on May 7, 2015, Rash

        Curtis requested a so-called "ECA Advanced Trace" for Mr. I~eynoso; but no phone numbers were
     9 actually obtained by 12ash Curtis from this process.(Ellis IJecl., ¶ 3; xibf~ ,)

10             On April 13, 2017, class counsel took the deposition of a farmer manager at Rash Curtis, Steven
11 1 Kizer; the notice ofdeposition was not properly served on Rash's attorneys, who did not attend° Kizer
i~a testified that each phone field, 1 through 10, in Rash Curtis' collection software was ~°eserved for
13 specific types of phone numbers obtained in specific ways.(E11is Decl., ¶ 4; Exhibit C,Excepts from

14 the Deposition of Steven Kizer("Kizer Repo").)

15             Accot°ding to I~r. Kizer,"Phone Field 1 is home".( xh> C,p. 68:7-~.) Ulan inspection of Mr.
16 l~eyrioso's Collection Notes and Account History, Mr. Kizer testified that the 5193 phone number
                                                                                                    was
17 stored in phone field 1.(Exha C,p. 121:141$; E~              , RCA0000003.) According to I~r. I~iz~r, phone
18 n~arnbers placed in phone fields 1 through 4 are reserved for phone nurribers which are not skip
                                                                                                    traced;
19 rather, skip traced numbers generally go into fields 5 through 10.(Ex < C,pp. 63:48,
                                                                                        70:615.)
20             In may of2017, the parties exchanged letters re~ardin~ various discovery issues. Among the
21 issues in dispute at that time was Plaintiffs' Request for Production No. 1. ~7n May 1,
                                                                                           2017, class
22 counsel summarized the parties' meet and confer efforts as to Request for
                                                                             Production Igo. 1, in relevant
23 ~ dart, as follows:
~ ~
                        Defendant a~r~ed to review whether any ECA or Accurint files exist
r                       ~oncernin~ any named Plaintiff ... I3efendant wi11 also discuss with its
                        client whether a production from the beyond software can be made with
                        regards to any ofthe named Plaintiffs.

         (See ELF I~oc, IVo. 151m7, p. 2, 5/1/2017 L~tt~r.)

r_
                            DEFENDAI~TT RASH CURTIS &ASSOCIATES' MOTION INLIMINE NO. 1
                  Case 4:16-cv-03396-YGR Document 261 Filed 02/15/19 Page 4 of 6


                As of ~/[ay 1, 2017, class counsel understood that information in Rash Curtis' system pertaining

      to the 5193 number related to the account of Daniel Iteynoso. Follawin~ I~izer's deposition, class

      counsel made no attempt to request ECP. documents con~~rnin~ Mr. Reynoso.

                On Inlay ~, 2017, counsel for 12ash Curtis informed class counsel that the lZeynaso collection

      notes from I~AKCS had been produced. At this point in time, it was unknown to counsel that                             66Ei~I6




      tracking" information (contained in the screenshots Rash Curtis now seeks to introduce) existed, much

      less could be produced.(ECF I3oc. Igo. 151-7, pp. 7~8, 5/8/17 Letter.) At this point, Rash's counsel did

      not have a copy of Kizer's deposition transcript. The issue was not further discussed, and indeed class

      counsel later maintained the position that IVIr. Reynoso and his records had "nothing to do with this
10    ~~~~•99
                ~E11is I~ecl., ~ 69 Exhibit I), Email fi°oin class cour~s~l dated August 13, 2017.}
11              ~n October 13, 2017, however, counsel for Dash Curtis learned "screenshots" could be
12       electronic records demon~tratin~ that the ReynosoJPerez phone was not skip traced. These
13
     I docurrients were promptly produced on October 23,2017, before the close of discovery.(Ellis I~ecl.,~~
     (b~8, Exhibit E,Excerpts frrom Defendant's ~our~h Supplemental Production; Exhibit F', ECA Advance

     'Trace Report fog° Reynoso; E~ abit G,Edit Tracking Report for I~eynoso.)
•                                                 fCl°~i~~C: :,         °. ~ ::

           Relevant evidence is admissible unless prohibited by the United States Constitution, a federal
.'
  I statute, the federal pules of evidence, or other rules pr~s~ribed by the Supreme Court. Fed. 1Z. Enid. 401.

      Evidence is relevant if it has any tendency to make a fact more or l~s~ probable than it would be
   '
 1 :. without the evidence; and the fact is of consequence in determining the action. Fed. I~. Enid. 402.

                A party need only initially disclose information reasonably available and known to it. Fed. R.

      Div. P. 26(a)(1)(E). V~Ihile a party has a duty to supplement its production when it learns that its

      response is incomplete, the dufy to supplement only adheres         661     0.   ~ 6S   II6.Yl9AA68~ ~E I.OY d ~~dI4


 ~'
      infer ati~n has nit otherwise been male                ovvn t~ the otla~r parties clurin~ the discovery

      or' writ' X      99. F~I.S.   l~. Div. P. 26(e)(1}(A}(emphasis added).
 •              Befare relevanf evid~nc~ maybe struck as a discovery unction, the I3ist~ict Court must

      "d~;tez~ine ...whether the [party's] failure to [supplement its response] was a knowing concealment.'
                                                                                                          ,

      Bunch v. U.S., 680 F.2d 1271, 12 0(9th Cir. 1982). "Sanctions can be imposed for a failure to
                                DEFENDANT RASH CURTIS &ASSOCIATES' MOTION INLIMINE NO. 1
              Case 4:16-cv-03396-YGR Document 261 Filed 02/15/19 Page 5 of 6


     supplement a discovery request under Rule 26, but only through the court's inherent power.[Citatians.]
1    The Ninth Circuit `has insisted upon a finding of bad faith before [evidentiary] sanctions maybe

     unposed under the court's inherent power." Stone v. Rive,960 F.2d 152(9th Cir. 1992}; Campbell

     Indus. v. M/i~Gemini, 619 ~'.2d 24, 27(9tn Cir. 1984); Zambrano v. City of~'ustin, 885 F.2d 1473,
5    147 (9~~' Cir. 1989)). such sanctions also require notice and an opportunity to be heard in opposition.
6          These two screenshots should be permitted to be used by Rash. They are relevant and tend to
7 prove that Rash Curds did z~ot obtain the 5193 number from skip tracing, a key issue. in dispute and a

8 key issue as to the d~ternlination ofthe classes. See Fed. R. Evid. 4Q 1 and 402.

9          These ~creenshots were not responsive to Plaintiffs' Request far Praduction No. One,    66~~~




10 DOCUMENTS and COMMLTNICATIO~S C~NCEItNIIVG PLAIN'I`IFFS rather, they concern third
                                                                                 999



11   party Daniel Reynoso, whose records class counsel himself conceded he did not believe to be relevant.
12 (Ex a I).) In any event, these documents were not discovered and printed aut until Octab~r of 2017, a

13 fact which can be ascertained from an inspection ofthe screenshot of the ECA Advance Trace Report,

14 where in the bottom right corner, shows in the Microsoft Windows Start bar the date and time the

15 screenshot was taken: 12:24 I'~I on October 12, 2017.(Exa E,IZCA 2799 E~h, ~'.)

16          Within two weeks ofthe discovery ofthese two documents, Rash Curtis provided them to
17)~I'laintiffs -before the close ofdiscovery. Fed. IZ. Civ. P. 26(e)(1)(~4).{xa .)

            Furthermore, the information contained within these screenshots, particularly that the 5193
19 phone number was stored in harne~' phan~ field 1 (and thus was not obtained through. skip tracing),
                                  66




20 (indeed been corroborated by various witnesses, including Plaintiffs' key witness, Steve Kizer.(Ex a C,

21 ~p. 121:17~1~.)

22          Thus, the information contained in the screenshots relevant to this motion was made known to
23 Plaintiffs by r~o later than April 2017 at I~izer's deposition, relieving Rash Curtis of any duty to

24 supplement. Fed. IZ. Civ. P. 26(e)(1)(A). I-€owever, Rash Curds was never asked by Plaintiffs, much

25 less ordered by the Court, to produce these screenshots or the ~vide~ce contained therein. Rash Curtis

26 should not be prevented as some type of punishment or sanction from introducing them on the basis

27 that Rash Curtis somehow disobeyed a ~ou~t order. Fed. R. Civ. P. 26(e}(1}(~); Fed. I~. Civ. P. 37. It

28 did not.

                          DEFENDANT RASH CURTIS &ASSOCIATES' MOTION INLIMINE ATO. 1
              Case 4:16-cv-03396-YGR Document 261 Filed 02/15/19 Page 6 of 6

1           Lastly, there are no facts indicating concealment or bad faith on behalf of Dash Curtis. hunch,
2 supra, 6~0 F.2d at 1280; Stone, supra, 960 F.2d ~t 152; Campbell, supra, 619 F.2d at 27; Zambrano,

3 supra, ~~5 F.2d at 1478. There is no disputing that Rash Curtis has always taken the position

4 throughout this litigation that it obtained the 5193 number from ids creditor-client, and trot by skip

5 tracing. All things being equal, this is a virtually undisputed fact.

6
       Dated: February 15, 2019
7                                                                    ~ "      'r


                                                   By /s/I~lark~. Ellis
9                                                    Mark E. Ellis
                                                     Attorney for
10                                                   I)EFENDAI~t'I" RASI~ CURTIS ~ I~SSOCIATES
11

Iz
13

14

15

16

17

1$

19

20

21

22 '

23

24

25

26

27

28

                          DEFENDANT RASH CURTIS &ASSOCIATES' MOTION INLIMINE NO. 1

                                                          ms~
